Filed 5/22/22 P. v. Joseph CA3
Opinion following transfer from Supreme Court
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----


 THE PEOPLE,                                                                                   C093949

                    Plaintiff and Respondent,                                          (Super. Ct. No.
                                                                                    STKCRFE20190008971)
           v.

 TINISHA NATE JOSEPH,

                    Defendant and Appellant.




         Defendant Tinisha Nate Joseph was found guilty by a jury of felony hit and run.
Defendant appeals and contends: (1) insufficient evidence demonstrated she knew or
should have known she injured a person in the accident; and (2) the court prejudicially
erred in instructing the jury on mistake of law. The People concede it was error for the
court to instruct the jury on mistake of law (CALCRIM No. 3407), but argue any error
was harmless. We agree with the People and affirm.




                                                             1
                   FACTUAL AND PROCEDURAL BACKGROUND
       At approximately 10:00 p.m. on a February night, B. Z., a six-foot tall and 220-
pound man, was riding his bicycle when he was hit by defendant’s car. He flew in the
air, landed in the road, and was run over by a second vehicle, causing his death.
       The accident was seen by another motorist. That motorist saw B. Z. standing at
the corner of an intersection with his bike and saw defendant make a left turn through that
intersection traveling about 20 miles an hour. The motorist heard a “smack” and, when
she looked through her rearview mirror, she saw a person fly into the air. She also saw a
car -- roughly fitting the description of defendant’s car -- stop for a few seconds, and then
continue away from the accident. Soon after, a tow truck driver saw B. Z. in the street
and saw a mid-sized, four-door sedan run over him. The tow truck driver saw the sedan
“flip up in the air and go back down, and the next thing [he] saw was a person laying in
the road.”
       During the investigation, Stockton Police Officer Derek Braga found parts of a red
bicycle and B. Z.’s personal effects strewn across the intersection and saw a large pool of
blood in the middle lane of the road. Officer Braga also found the license plate from
defendant’s car. Upon seizure of the car, Officer Braga saw damage to its front bumper
“just off of the front center,” damage to the lower grille and driver’s side hood, as well as
dents to the driver’s side A-pillar. Officer Braga discovered red paint from B. Z.’s
bicycle on the car’s fog-light and on the front left-side bumper. Officer Braga was of the
opinion that the initial location of impact was the driver’s side hood. Officer Braga
further determined B. Z. was at fault for the accident because he rode his bicycle across
lanes of traffic in violation of law.
       Defendant testified in her own defense. She claimed that, as she turned through
the intersection, she heard a loud sound, like a “bomb,” but since it was “completely
dark,” she could not see anything around her. After the accident, defendant drove
approximately 500 feet and stopped in a parking lot with lighting. In the parking lot, she

                                              2
examined the car and noticed a grapefruit-sized crack to the bottom of the windshield on
the driver’s side. She also saw a dent in the hood and left fender. She did not observe
any other damage to the car and could not call anyone because her phone battery was
dead. From the parking lot, defendant looked toward the scene of the accident but did not
see anything. She did not want to return to the scene of the accident because she was
“[k]ind of scared to go back that way.” After about two minutes, defendant left the
parking lot, and continued home without further examining the car. Defendant testified
she would have stopped had she known someone was injured in the accident. She
claimed she had “never been in that predicament,” and as a result she did not know what
to do in the moment.
       Defendant did not report the incident that evening but discussed it at length with
her boyfriend. The next day, defendant noticed the front-facing license plate was
missing, the A-frame was damaged, and the car’s hood and fender were scratched and
dented. That day, defendant and her boyfriend began arrangements to have the car towed
and repaired.
       At trial, the court provided the mistake of law instruction over defendant’s
objection, which advised the jury it was not a defense to the crime “if the defendant did
not know she was breaking the law or that she believed her act was lawful.” The court
also instructed jurors that: “[s]ome of these instructions may not apply depending on
your findings about the facts of the case. Do not assume just because I give a particular
instruction that I’m suggesting anything about the facts. After you have decided what the
facts are, follow the instructions that do apply to the facts as you find them.” In closing,
the prosecution did not argue mistake of law was not a defense to the crime. However,
defense counsel addressed mistake of law by asserting that mistake was not her client’s
defense. Instead, defense counsel argued the damage to defendant’s car did not give her
reason to believe she was involved in an accident that injured another person.



                                              3
       A jury found defendant guilty of leaving the scene of an accident involving an
injured person. The court granted defendant probation, conditioned on defendant serving
120 days in county jail.
                                        DISCUSSION
                                              I
                 Substantial Evidence Supports Defendant’s Conviction
       Defendant contends there was not substantial evidence to support her conviction
for leaving the scene of an accident following death or injury. Specifically, she argues
there was not substantial evidence she knew or should have known she had injured
another when she left the scene of an accident. We disagree.
       In reviewing the sufficiency of evidence to support a conviction, we examine the
entire record and draw all reasonable inferences in favor of the judgment to determine
whether there is reasonable and credible evidence from which a reasonable trier of fact
could find the defendant guilty beyond a reasonable doubt. (People v. Brooks (2017) 3
Cal.5th 1, 57.) “ ‘In reviewing the record to determine the sufficiency of the evidence
this court may not redetermine the credibility of witnesses, nor reweigh any of the
evidence, and must draw all reasonable inferences, and resolve all conflicts, in favor of
the judgment.’ ” (People v. Sumahit (2005) 128 Cal.App.4th 347, 352.) “If the
circumstances reasonably justify the trier of fact’s findings, reversal of the judgment is
not warranted simply because the circumstances might also reasonably be reconciled with
a contrary finding.” (People v. Albillar (2010) 51 Cal.4th 47, 60.) Before a verdict may
be set aside for insufficiency of the evidence, a party must demonstrate “ ‘that upon no
hypothesis whatever is there substantial evidence to support [the conviction].’ ” (People
v. Bolin (1998) 18 Cal.4th 297, 331.)
       In relevant part, a felony hit and run conviction requires the prosecution to prove
the defendant knew or should have known the accident injured another person. (People v.
Rocovich (1969) 269 Cal.App.2d 489, 492-493; CALCRIM No. 2140.) Actual

                                              4
knowledge is not a requirement to convict. (People v. Mace (2011) 198 Cal.App.4th 875,
881.) The requisite knowledge may be actual or constructive and may be proved by
circumstantial evidence. (People v. Harbert (2009) 170 Cal.App.4th 42, 52-55.)
Consciousness of guilt may establish knowledge as will false statements or the driver’s
actions following the accident. (Harbert, at p. 56; People v. Bammes (1968) 265
Cal.App.2d 626, 634.)
       Relevant factors that demonstrate constructive knowledge include, but are not
limited to, the height or location where the car is damaged, the extent of the damage, the
size and weight of the object struck, and defendant’s conduct after the collision. (People
v. Harbert, supra, 170 Cal.App.4th at p. 56; People v. Kuhn (1956) 139 Cal.App.2d 109.)
Force that reaches the windshield is unignorable and indicative of a collision with a
person. (Harbert, at p. 56; People v. Kidane (2021) 60 Cal.App.5th 817, 826; People v.
Wolf (1978) 78 Cal.App.3d 735, 738.)
       Applying these factors here, sufficient evidence supports defendant’s conviction.
Defendant drove through an intersection and heard a sound resembling a “bomb.” She
hit a 220-pound man who flew in the air in front of her and struck her windshield,
causing a grapefruit-sized crack. Defendant stopped her car and noticed damage to the
hood and driver’s side fender. In total, the car had extensive damage including to the left
bumper, lower grille and driver’s side hood, and dents to the driver’s side A-pillar. There
was also red paint on the car’s fog light and on the front left-side bumper, supporting the
conclusion B. Z.’s body struck the driver’s side hood. This evidence supports the
reasonable inference B. Z. hit the windshield directly in front of defendant such that she
should have known she hit a person.
       Further, defendant’s conduct after the collision also supports the inference she
knew or should have known she had hit a person. The noise and impact from the
collision was such that defendant felt it necessary to immediately stop and then pull into a
nearby parking lot. Defendant testified she saw some of the extensive damage to her car,

                                             5
but instead of returning to the place of the collision, she avoided retracing her steps and
drove home, as if she was avoiding learning the truth of what just occurred. She then told
her boyfriend about the accident that evening, and after further discussion and assessment
of the car in the morning, she immediately planned to repair the car. From this evidence,
jurors could reasonably conclude defendant knew or should have known she hit and
injured B. Z.
       Defendant disagrees arguing, that because the area was “completely dark” and
B. Z. unexpectedly rode across traffic, she could not reasonably suspect that what she hit
was a person. Not so. “In deciding the sufficiency of the evidence, a reviewing court
resolves neither credibility issues nor evidentiary conflicts. [Citation.] Resolution of
conflicts and inconsistencies in the testimony is the exclusive province of the trier of
fact.” (People v. Young (2005) 34 Cal.4th 1149, 1181.) Given that other witnesses saw
B. Z. standing at the corner of the intersection and flying into the air after being hit by
defendant, as well as lying in the street after being hit, it was reasonable for the jury to
reject defendant’s excuses. We are bound by that credibility determination.
Accordingly, sufficient evidence supports defendant’s conviction.
                                               II
        Defendant Was Not Harmed By The Court Instructing On Mistake Of Law
       Defendant argues the evidence did not support giving a mistake of law instruction
and the instructional error prevented jurors from considering her actual defense. The
People concede the evidence did not support giving a mistake of law instruction, but
argue that the error was harmless. We accept the People’s concession, but conclude the
error was harmless.
       To avoid confusing or misleading the jury, a court must not instruct on irrelevant
principles of law. (People v. Saddler (1979) 24 Cal.3d 671, 681.) It is well settled that a
court errs when it gives “an instruction which, while correctly stating a principle of law,



                                               6
has no application to the facts of the case.” (People v. Guiton (1993) 4 Cal.4th 1116,
1129.)
         Defendant appears to argue we review this error under the federal harmless error
standard because it deprived her of consideration of her defense and removed the issue
from the jury’s consideration. Specifically, defendant argues the jury likely believed her
defense was mistake of law and rejected the defense out of hand because it was instructed
that mistake of law was not a defense to the crime charged
         We reject this speculative argument. (See People v. Olguin (1994) 31 Cal.App.4th
1355, 1381 [rejecting claim that irrelevant instruction prevented jury from considering
defense]; People v. Crandell (1988) 46 Cal.3d 833, 872 [rejecting claim giving
inapplicable instruction, invited the jury to speculate on the existence of a situation which
would justify rejection of only defense].) Here, the People did not argue mistake of law
in support of a hit and run conviction, and defense counsel explicitly stated defendant
was not relying on that defense. Indeed, defense counsel distinguished defendant’s
defense from mistake of law, and expressly argued defendant did not have reason to
believe she injured another person in the accident. Finally, the trial court instructed
jurors that some of the instructions given may not apply to the facts as the jury
determined. Nothing in this record suggests the jury applied the erroneous instruction in
a way that undermined defendant’s presumption of innocence or lessened the
prosecution’s burden of proof. (See Olguin, at p. 1381.) Accordingly, there was no error
of constitutional magnitude.
         For the same reasons, defendant cannot show prejudice under state law. (People
v. Watson (1956) 46 Cal.2d 818, 836 [we must reverse if it is reasonably probable the
result would have been more favorable to the defendant had the error not occurred].) As
discussed, the jury knew some instructions may not apply to defendant’s case and, as it
pertained to mistake of law, neither of the parties relied on that theory when arguing their
positions. Indeed, defendant explicitly disclaimed any reliance on that theory.

                                              7
Accordingly, it is not reasonably probable the result would have been more favorable had
the mistake of law instruction not been given.
                                         DISPOSITION
       The judgment is affirmed.




                                                 /s/
                                                 Robie, Acting P. J.



We concur:



/s/
Mauro, J.



/s/
Duarte, J.




                                            8